Citation Nr: 1300978	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  09-29 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri



THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a low back disorder, to include arthritis.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a chest injury.

3.  Whether new and material evidence has been received to reopen the claim of service connection for carpal tunnel syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to August 1989.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO in June 2008.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal. 

The reopened claims of service connection for a low back disorder, chest injury, and carpal tunnel syndrome are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 1998 rating decision denied the Veteran's claims of service connection for a back injury, chest injury, and carpal tunnel syndrome; he was notified of this decision and apprised of his appellate rights, but did file an appeal in a timely manner.  

2.  The evidence added to the record since the January 1998 rating decision is neither cumulative nor redundant of the previously addressed record and, by itself or in connection with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claims of service connection for a low back disorder, chest injury, and carpal tunnel syndrome.  


CONCLUSION OF LAW

New and material evidence has been added to the record since the January 1998 decision to reopen the previously denied claims of service connection for a low back disorder, chest injury, and carpal tunnel syndrome.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Specific to requests to reopen a previously denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA's duty to notify was fulfilled in its letter to the Veteran dated July 2007.

VA has also obtained service treatment records, private treatment records, lay statements, and Social Security Administration (SSA) records pursuant to its duty to assist.  Such records are associated with the claims file.

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.


Claims Reopened

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is generally not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 19.25, 19.26. 

Following receipt of a timely notice of disagreement, the RO is to issue a Statement of the Case.  38 C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b). 

Otherwise, the determination becomes final and is generally not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers. 

Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New evidence means more than evidence that has not been previously physically of record. To be "new" additional evidence must be more than merely cumulative.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim , even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102. 

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In a January 1989 rating decision, the RO denied the Veteran's claim of service connection for a back injury on the basis that there was no evidence in the service treatment records to document a back injury.  

The RO relied on the fact that only post-service treatment records show treatment for a back strain in 1995, several years after service, in denying this claim.  

For the claim of service connection for a chest injury, the RO denied this claim on the basis that while the Veteran complained of chest pain and was treated for costochondritis in service, the condition had resolved.

For the claim of service connection for carpal tunnel syndrome, the RO denied on the basis that the service treatment records did not document related findings.  The post-service treatment records showed treatment for carpal tunnel syndrome in 1995, several years after service.

The Veteran was notified of the January 1998 rating decision and he did not perfect an appeal.  Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The evidence of record at the time of the January 1998 rating decision consisted of the Veteran's service treatment records, his lay statements, and VA and private treatment records following service.  

The August 1979 entrance examination, a September 1983 re-enlistment examination, a July 1985 occupational examination, a July 1986 occupational examination, and a June 1987 re-enlistment examination do not show any complaints or findings referable to a back, chest or carpal tunnel condition.

The service treatment records document that the Veteran was rendered medical attention for a sports injury to the right arm in September 1981; puncture wound in the left hand in November 1981; injury to the right thumb in April 1983; injury to the left hand in September 1983; burn injury on the left arm in March 1984; superficial injury to the right finger in 1986; impressions of costochondritis (chest pain) symptoms in November 1984 and further complaints of chest pain in April 1987; diagnosis of contusion and parathesias in the right hand and wrist due to trauma noted in March 1988; and another right hand injury in March 1989.

The September 1991 re-enlistment examination also did not show any complaints, treatment, or diagnosis for any back, chest, or carpal tunnel condition.  However, the examining physician noted that the Veteran sustained a previous injury to the left arm.  In the accompanying report of medical history, the physician elaborated that the left elbow and left wrist injuries were sustained in childhood.

The post-service treatment records available at the time of the January 1989 rating decision included documents that showed, in March 1995, the Veteran sought private treatment for low back pain , and a physician opined that the Veteran had a chronic back condition, or intervertebral disc syndrome with nerve root irritation.  

A January 1996 private nerve conduction study revealed a diagnosis of carpal tunnel syndrome.  Additional private medical records from 1996 showed complaints of left wrist pain with a notation that the Veteran had a history of surgery 20 years earlier and had the wrist condition that was likely due to an old healed fracture.  

The VA medical records from 1996 indicate that the Veteran reported having had continuous back pain due to multiple falls sustained in service in 1986.  The Veteran also claimed that his wrist condition was due to being handcuffed many times during service.  

The diagnoses included those of chronic lower back strain and costochondritis.  The records also show complaints of wrist pain and a diagnosis of carpal tunnel syndrome.  

In order to reopen this claim, new and material evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  In June 2007, the Veteran petitioned to reopen by submitting a new claim for the same issues.

The Board finds the evidence submitted since the January 1989 rating decision to be new and material for the purpose of reopening the previously denied claims.  

The VA medical records dated in April 1996 noted that the Veteran had been suffering from chronic back pain for the past 12 years and "R/P arthritic changes."  There are 1996 and 1997 records that also document a history of numbness and pain in the Veteran's hands and wrist and a diagnosis of carpel tunnel syndrome.  

The private treatment records dated from August through November 2005 showed complaints and treatments for a back disorder.  An August 2005 MRI showed degenerative disc and facet disease.  In October 2005, the Veteran was diagnosed with lumbar radiculopathy secondary to degenerative disc disease.  

The private treatment records dated from 2004 and 2005 showed complaints of chest pains.  An April 2006 private cardiologist report noted that the Veteran complained of chest pain and pressure.  In September 2007, the Veteran underwent a chest radiograph.

Lastly, SSA records obtained by VA have been associated with the file.  The SSA records document disabling degenerative disc disease of the lumbar spine and treatment and surgery for bilateral carpal tunnel syndrome in 1996.

The evidence is new because it had not been previously submitted to agency decisionmakers, and is neither cumulative nor redundant.

The evidence is material because it addresses the previously unestablished fact as to whether the Veteran's current back disorder, chest condition, and carpal tunnel syndrome may be due to an injury or another event or incident of his period of active service.  This evidence raises a reasonable possibility of substantiating the claim.  

The statements in this regard from the Veteran provide additional information about his duties associated with his military occupational specialty that related to the Veteran's assertions that his current disabilities are related to his duty assignments.  

The Veteran also asserts chronicity and continuity of symptomatology with respect to his claimed disabilities.  Thus, on this record, as the evidence is new and material, the claims must be addressed on the merits.





ORDER

As new and material evidence has been received to reopen the claim of service connection for a low back disorder, the appeal to this extent is allowed subject to further action as discussed hereinbelow.

As new and material evidence has been received to reopen the claim of service connection for a chest injury, the appeal to this extent is allowed subject to further action as discussed hereinbelow.

As new and material evidence has been received to reopen the claim of service connection for carpal tunnel syndrome, the appeal to this extent is allow subject to further action as discussed hereinbelow.


REMAND

As new and material evidence of record has been received to reopen the Veteran's claims of service connection for a low back disorder, chest injury, and carpal tunnel syndrome, additional development is required prior to further consideration by the Board.

Because for each of these conditions there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim," VA examinations and opinions as to whether the veteran's disabilities began during service or are related to some incident of service are required in adjudicating the claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i). 

The requirement under VCAA for warranting a VA examination, that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As the most recent Supplemental Statement of the Case in this matter was issued in October 2009, the Veteran should be contacted to identify any additional relevant records of treatment that has occurred since that time.  See 38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. § 3.159.

Accordingly, the reopened claims are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to request that he identify any additional relevant records of VA and non-VA health care providers who have treated him for disorders of the back, chest, and wrists (carpal tunnel) since service.

After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies. 

The records sought must include any potentially relevant records of VA treatment that have not been previously received into the VA virtual claims file or the Veteran's paper claims file.

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

2.  Once all available relevant medical records have been received, the RO should make arrangements to have the Veteran scheduled for VA examinations to determine the nature and likely etiology of the claimed low back, chest and carpal tunnel conditions.  

The RO must send the claims file to the examiners for review, and the clinicians must indicate that the claims file was reviewed.

The examiners must take a complete history from the Veteran as to the nature and onset of his claimed conditions of the back, chest, and carpal tunnel syndrome.

If there is a medical basis to support or doubt the histories provided by the Veteran, the examiners must state this, with a fully reasoned explanation.

The examiners must review the service treatment records, including a sports injury to the right arm in September 1981; puncture wound in the left hand in November 1981; injury to the right thumb in April 1983; injury to the left hand in September 1983; burn injury on the left arm in March 1984; superficial injury to the right finger in 1986; impressions of costochondritis (chest pain) symptoms in November 1984 and complaints of chest pain in April 1987; a diagnosis of contusion and parathesias in the right hand and wrist due to trauma noted in March 1988; and another right hand injury in March 1989.  

After reviewing the entire record and examining the Veteran, the examiner should provide and opinion as to whether it is at least as likely as not that the Veteran has current low back, chest or carpal tunnel disability that had its clinical onset during service or was due to an injury or other event or incident of his period of active service.  

3.  After completing all indicated development to the extent possible, the RO should readjudicate the reopened claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative a fully responsive Supplemental Statement of the Case and then afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

No action is required of the Veteran until he is otherwise notified by the RO.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs


